UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7246



KELVIN J. MILES,

                                             Petitioner - Appellant,

          versus


THE STATE OF MARYLAND,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(CA-05-1139-AW)


Submitted:   June 28, 2006                 Decided:   August 11, 2006


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kelvin J. Miles, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kelvin J. Miles seeks to appeal the district court’s

orders denying his post-judgment motion to amend his 28 U.S.C.

§ 2254 (2000) petition and his motion for reconsideration. We have

reviewed the record and find that Miles has not made a substantial

showing of the denial of a constitutional right.   Accordingly, we

deny the motion for a certificate of appealability and dismiss the

appeal. We deny the motion for appointment of counsel and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.      The motion to expedite

consideration of the appeal is denied as moot.



                                                         DISMISSED




                              - 2 -